Citation Nr: 0741039	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to December 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, the case 
was remanded for further development.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, 83 F.3d at 1383.  The Board has characterized 
the claim accordingly.


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied the 
veteran's claim seeking service connection for PTSD on the 
basis that he had not sufficiently identified, and there was 
no credible supporting evidence of, an inservice stressor 
event.  

2.  Evidence received since the July 2001 decision does not 
identify any stressor event in service capable of 
verification, does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for PTSD may not 
be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

More recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held that VCAA notice in a claim to reopen must 
include (with some degree of specificity) notice of the basis 
for the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the 
underlying claim of service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Pursuant to the Board's remand, letters in November 2006 and 
May 2007 provided the veteran VCAA notice, including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  The November 2006 letter specifically advised 
him that to reopen the claim he needed to submit new and 
material evidence, and of the bases for the prior denial of 
the claim, and included a page specifying what was needed to 
substantiate occurrence of a stressor event in service.  The 
May 2007 letter outlined specifically what was needed, but 
lacking, to reopen the claim, i.e., evidence supporting 
occurrence of a stressor event in service.  Although complete 
notice of what is needed to reopen the claim was not provided 
before the initial unfavorable decision in the matter, 
essentially complete notice was provided after the Board's 
remand, and the claim to reopen was thereafter readjudicated.  
See August 2007 supplemental statement of the case.  
Consequently, any earlier notice content or timing defect was 
cured, and the veteran is not prejudiced by such notice 
defect.

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, 
such notice was provided (per the Board's remand) in a 
November 2006 VCAA letter.

Regarding VA's duty to assist, the veteran was asked (via the 
VCAA letters), to provide additional information in order to 
help substantiate his claim.  He did not respond.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Notably, in a claim to reopen, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until the previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that VA has met its assistance obligations in this case.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that was not appealed is final based on the evidence of 
record at the time of the decision, and may not be reopened 
or allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(on August 30, 2001), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A September 1998 letter advised the veteran that he needed to 
provide evidence to support his claim of service connection 
for PTSD, and that he had one year to provide such 
information.  He did not respond, and a December 1998 
decision letter denied his claim of service connection for 
PTSD.  

September 2000 correspondence from the veteran was 
interpreted as a claim to reopen.  He was provided notice of 
the VCAA in March 2001.  An unappealed July 2001 rating 
decision service connection for PTSD (on de novo review -
properly, as readjudication was mandated by the VCAA).  The 
basis for the denial was that there was no evidence of a 
stressor event in service (and the veteran had not engaged in 
combat with the enemy).  

In a claim filed in August 2001, the veteran sought to reopen 
the claim of service connection for PTSD. 

Evidence of record at the time of the July 2001 rating 
decision included the veteran's service medical records, 
which are silent for psychiatric disability or a stressor 
event in service; the veteran's service personnel records, 
which do not show that he engaged in combat or identify a 
stressor event in service; June to September 1998 treatment 
records from Veterans Outreach, which include a June 1998 
social worker's assessment of PTSD; and statements from the 
veteran.
Evidence received since the July 2001 rating decision 
includes a September 2002 private psychologist's assessment 
stating that PTSD cannot be formally diagnosed; June 2001 VA 
treatment records, which do not show a diagnosis of PTSD; 
statements from the veteran, indicating that during service 
he was on secret missions for the National Security Agency 
(NSA); and a response from the NSA, certifying that the 
veteran was never associated with that agency.

As the claim was previously denied because there was no 
credible supporting evidence of an inservice stressor (there 
likewise was no DSM-IV diagnosis of PTSD), for additional 
evidence submitted to be new and material, it would have to 
relate to this matter; i.e., it would have to include 
evidence of a stressor event in service or provide sufficient 
information to allow for verification of a stressor event in 
service.  

The VA treatment records, psychologist's assessment, 
statements by the veteran, and NSA response are new to the 
extent that they were not previously of record and were not 
considered by the RO in July 2001.  However, they are not 
material evidence as they do not address the unestablished 
fact necessary to substantiate the claim; they do not tend to 
substantiate that the veteran was exposed to a stressor event 
in service or provide information that would enable VA to 
seek verification of a stressor event in service.  Notably, 
because the veteran has made vague allegations (but not 
identifying any specific stressor event) that during service 
he was detailed to work for NSA, the RO sought information 
from that agency regarding the veteran.  NSA responded with a 
certification that the veteran was never affiliated with that 
agency.

As no further evidence has been received in connection with 
the instant claim to reopen, the Board must find that no 
evidence received since the July 2001 rating decision relates 
to the unestablished fact necessary to substantiate the claim 
(i.e., that the veteran was subjected to a stressor event in 
service), and that the evidence received since the July 2001 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.  
Accordingly, the evidence received since the July 2001 rating 
decision cannot be found new and material, and the claim of 
service connection for PTSD may not be reopened.
ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


